UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4722


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SIXTOS ALONSO GARCIA, a/k/a Sixtos Alonso Vega, a/k/a Jose
Almasan Cornejo, a/k/a Buddy,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:06-cr-00241-NCT-1)


Submitted:   August 25, 2010             Decided:   September 10, 2010


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY, JOHNSON, BLACKMON, LEE & LAWSON,
LLP, Greensboro, North Carolina, for Appellant.     Anna Mills
Wagoner, United States Attorney, Sandra J. Hairston, Assistant
United   States  Attorney,  Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sixtos Alonso Garcia appeals his conviction and 160-

month sentence following his guilty plea pursuant to a written

plea agreement to conspiracy to distribute five kilograms or

more of a mixture and substance containing a detectable amount

of cocaine hydrochloride, in violation of 21 U.S.C. § 841(a)(1)

(2006).       On appeal, Garcia asserts that the district court’s

statement      during       the   Fed.   R.   Crim.      P.   11   hearing    that    the

maximum penalty that the court could impose was not less than

ten years and not more than life imprisonment caused ambiguity

as to whether the sentencing court had discretion to impose a

sentence less than ten years of imprisonment.                         Garcia contends

counsel rendered ineffective assistance by failing to clarify

that   he    faced      a   mandatory    minimum        sentence   of   ten   years    of

imprisonment.

              We may address on direct appeal a claim that counsel

was ineffective only if the ineffectiveness appears conclusively

on the face of the record.                  United States v. Baldovinos, 434

F.3d 233, 239 (4th Cir. 2006); United States v. DeFusco, 949

F.2d 114, 120-21 (4th Cir. 1991).                   To establish a violation of

the Sixth Amendment due to ineffective assistance of counsel,

Garcia      must   demonstrate      that:         (1)    “counsel’s     representation

fell     below     an       objective    standard        of   reasonableness”;        and



                                              2
(2) “the        deficient      performance     prejudiced        the     defense.”

Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

            We    have   carefully    reviewed      the   record   and    conclude

that it does not conclusively demonstrate that Garcia’s trial

counsel    provided      ineffective       assistance.          Accordingly,    we

decline to consider on direct appeal the sole issue Garcia has

presented for review.           We therefore affirm Garcia’s conviction

and sentence.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and    argument    would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                        3